DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, Lim fails to teach or suggest the hook sensing slider has a head having a front surface adapted to contact a side of said hook and a top surface that is in contact with a portion of an inner surface of said cam support. 
 Claims 4-5 are dependent upon claim 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2007/0209411).
Regarding claim 1, Lim teaches figures 1 and 3 teach a door-lock for household appliances, comprising:
 a casing (52 washing machine casing) having an opening (50 door lock switch) for the insertion of a hook (55) carried by a door (54) of a household appliance.[0055] 
a cam support (67 safety lever retainer) carrying a cam (110 safety lever) rotatable between a retaining position and a release position, [0069-0077]

an electro-magnetic device (90 bimetal) comprising a housing (interior of washing machine casing 52) and a locking pin (80 locking pin) for locking the locking slider (70 slider) in the locking position,[0089] 
a hook sensing slider (63 return spring holding rod) movable between an extracted position and a retracted position, 
wherein the hook sensing slider (63 return spring holding rod) has a safety portion (114 return spring holding rod portion) that, in an abnormal condition in which the integrity of the cam support (67 safety lever retainer) is compromised, comes into contact with a side (72, 73 projection) of said housing (inserting hole 61 of interior portion of the washing machine casing 52) and prevents movement of the hook sensing slider (63 return spring holding rod) from the extracted position towards the retracted position. [0069-79]
Lim is silent to a door sensing slider movable between an open door position and a closed door position.  However, Lim teaches a first step for locking a door 54 to close a switch 100, a second step for applying a current to electric driving units as the switch 100 is closed, a third step for opening the switch 
100 as the door 54 is opened forcibly, and a fourth step for cutting off the current applied to the electric driving units as the switch 100 is opened wherein the switch reads upon the claimed door sensing slider.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a door sensing slider as the switch of Lim performs the same purpose of determining the presence of the door.
Regarding claim 2, Lim teaches the safety portion (114 return spring holding rod portion) has an upper surface that in a normal undamaged condition of the cam support (67 safety lever retainer) extends below a lower edge of said side of said housing and in said abnormal condition (when return spring 120 is not connected to holding rod 63) extends above said lower edge. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711